Mr. Justice Paxson
delivered the opinion of the court, January 6th 1879.
It is not denied that the plaintiff in error after the maturity of the mortgage, received more than six per cent, interest. His confession of judgment in the court below for the sum of $101.05, is an admission of this fact. But it was contended that as to the sum of $630, the difference between the face of the mortgage and the amount the mortgagor received therefor, the taint of usury does not attach for the reason that the plaintiff’ purchased said mortgage in the market of a broker, and upon the faith of a certificate signed by the mortgagor that he had no set-off or defence to the mortgage. The difficulty in the way of this view of the case is that the referee has distinctly found that Berry was the agent of the plaintiff in error in the transaction, and that it was a direct loan by plaintiff through his agent, to the defendant in error at a usurious rate of interest. The whole case turns upon this question of fact. Error has been assigned to the finding of the referee upon the facts. But this is a writ of error under the Act of 14th May 1874, Pamph. L. 166, the third section of which provides that proceedings under it “shall in like manner and to the same extent, be subject to exceptions and writs of error or appeal, as in cases submitted in like manner to the court.” Jamison v. Collins, 2 Norris 359, was a. writ of error under the Act of 22d April 1874, Purd. Dig. 1939, Pamph. L. 109, entitled “ An act to provide for the submission of civil cases to the decision of the court, and to dispense with trial by jury.” It was held in that case, that in a writ of error under said act, this court could hear and determine only questions of law arising upon bills of exceptions to the rulings of the judge relating to the evidence or to the law of the case; that we cannot go behind his findings of fact, except where, in a common-law trial before a jury, the assignment of error is such as can be heard and determined by this eourt, and that the writ of error brings up no ques-. tion as upon a motion for a new trial. This is decisive of the present contention. The grounds assigned for error might be operative as reasons for a new trial in a case before a jury, but they raise no question of law for our consideration.
Judgment affirmed.